                                             Case 5:20-cv-08086-NC Document 16 Filed 06/14/21 Page 1 of 6




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                             NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                            CORNELIUS LOPES,                                Case No. 20-cv-08086-NC
                                  11
                                                        Plaintiff,                          ORDER TO SHOW CAUSE
Northern District of California




                                  12                                                        WHY CASE SHOULD NOT BE
 United States District Court




                                                  v.                                        DISMISSED FOR LACK OF
                                  13                                                        SUBJECT MATTER
                                            REDDIT, INC., and others,                       JURISDICTION
                                  14
                                                        Defendants.                         Re: Dkt. No. ECF 14
                                  15
                                  16
                                  17   I.     BACKGROUND
                                  18            This order evaluates the Second Amended Complaint filed by Plaintiff Cornelius
                                  19   Lopes on April 30, 2021. ECF 14. The second amended complaint did not establish
                                  20   whether the Court has subject matter jurisdiction over the case. See ECF 14. Additionally,
                                  21   Lopes presented the second amended complaint in narrative format without clear
                                  22   distinction between the claims or the defendants involved in each claim. See ECF 14.
                                  23   Thus, the Court ORDERS Lopes to revise the format of his amended complaint according
                                  24   to Rule 8 and 10, and to establish within it why the Court has subject matter jurisdiction
                                  25   over this case by July 6, 2021. The case management conference (“CMC”) will be
                                  26   conducted by phone and postponed from June 30, 2021, to August 4, 2021, at 10:00 a.m.
                                  27   The CMC statement is due by July 28, 2021.
                                  28
                                             Case 5:20-cv-08086-NC Document 16 Filed 06/14/21 Page 2 of 6




                                  1    II.    DISCUSSION
                                  2          A.   Format of the Pleading
                                  3            The Court first considers the form of Lopes’ pleading. Rule 10 of the Federal Rules
                                  4    of Civil Procedure requires that the claims and defenses in a complaint be formatted in
                                  5    numbered paragraphs, with each paragraph “limited as far as practicable to a single set of
                                  6    circumstances.” Fed. R. Civ. P. 10(b). Additionally, Rule 8(a) of the Federal Rules of
                                  7    Civil Procedure requires pleadings that state a claim of relief to include “(1) a short and
                                  8    plain statement of the grounds for the court's jurisdiction, unless the court already has
                                  9    jurisdiction and the claim needs no new jurisdictional support; (2) a short and plain
                                  10   statement of the claim showing that the pleader is entitled to relief; and (3) a demand for
                                  11   the relief sought, which may include relief in the alternative or different types of relief.”
                                       Fed. R. Civ. P. 8(a). Further guidance on formatting and examples are available in the
Northern District of California




                                  12
 United States District Court




                                  13   Court’s Pro Se Handbook, found at: http://www.cand.uscourts.gov/pro-se-litigants/.
                                  14           The Court finds that the complaint does not comply with Rules 8 and 10.
                                  15   Specifically, the complaint is not formatted in numbered paragraphs, and certain
                                  16   paragraphs cover multiple claims. See ECF 14; Fed. R. Civ. P. 8, 10. Furthermore, in
                                  17   certain paragraphs, it is unclear who the alleged defendant is due to misspellings. See ECF
                                  18   14 at 4–5 (raising claims against defendant “Robinstein,” a misspelling of either
                                  19   “Robinson” or “Borenstein”). The Court recommends amending the complaint to include
                                  20   headings labeled “parties,” “jurisdiction,” “venue,” “statement of facts,” “claims,” and
                                  21   “demand for relief.” For clarity, the Court also recommends structuring paragraphs under
                                  22   the “claims” heading to include only a single claim, arising out of a single set of
                                  23   circumstances, against the relevant defendant(s).
                                  24         B.   Subject Matter Jurisdiction
                                  25           Next, the Court considers whether there is subject matter jurisdiction over this
                                  26   dispute. Federal courts are required to examine their cases for jurisdictional issues. See
                                  27   B.C. by & Through Powers v. Plumas Unified Sch. Dist., 192 F.3d 1260, 1264 (9th Cir.
                                  28   1999). Federal courts are courts of limited jurisdiction and are presumptively without
                                                                                      2
                                           Case 5:20-cv-08086-NC Document 16 Filed 06/14/21 Page 3 of 6




                                  1    jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
                                  2    Federal courts only have jurisdiction over three types of cases: (1) where the United States
                                  3    is a party; (2) where there is a “federal question” asserted; and (3) where there is complete
                                  4    diversity of citizenship between the parties and the amount in controversy exceeds
                                  5    $75,000. See 28 U.S.C. §§ 1331–32. A case “arises under” a federal question if the
                                  6    complaint establishes “either that federal law creates the cause of action or that the
                                  7    plaintiff's right to relief necessarily depends on resolution of a substantial question of
                                  8    federal law.” Proctor v. Vishay Intertechnology Inc., 584 F.3d 1208, 1219 (9th Cir. 2009)
                                  9    (citations omitted). If a federal court has subject matter jurisdiction over a federal question
                                  10   claim, the court can exercise discretion over supplemental state law claims that arise out of
                                  11   the same case or controversy as the federal question claim, subject to the court’s discretion.
                                       28 U.S.C. § 1367.
Northern District of California




                                  12
 United States District Court




                                  13          After examining the second amended complaint, the Court cannot establish subject
                                  14   matter jurisdiction over Lopes’ case. First, the United States is not a party. Second,
                                  15   although Lopes referenced and alluded to federal questions in the complaint (such as 42
                                  16   U.S.C. § 1983, the Federal Wiretap Act, the Lanham Act, and the Copyright Act), Lopes
                                  17   has not clearly established a cause of action that arises under federal law. See ECF 14 at
                                  18   4–8. Lopes alleges claims related to defamation, slander, intentional infliction of
                                  19   emotional distress, negligent infliction of emotional distress, and the right to publicity, but
                                  20   these claims all arise under state law. See ECF 14 at 1–5, 8–9. Given that Lopes has not
                                  21   established a cause of action arising under federal law, the Court cannot exercise
                                  22   supplemental jurisdiction over the state law claims. See 28 U.S.C. § 1367. Third, Lopes
                                  23   has not demonstrated complete diversity of citizenship between the parties or alleged an
                                  24   amount in controversy exceeding $75,000. See 28 U.S.C. § 1331–32.
                                  25          Applied here, it is difficult for the Court to assess subject matter jurisdiction due to
                                  26   the form of Lopes’ complaint. As to federal question jurisdiction, the complaint mentions
                                  27   several potential federal issues, but the Court cannot assess whether the Lanham Act,
                                  28   Federal Copyright Act, Federal Wiretap Act, or 42 U.S.C. § 1983 claims are plausible. To
                                                                                      3
                                           Case 5:20-cv-08086-NC Document 16 Filed 06/14/21 Page 4 of 6




                                  1    demonstrate the plausibility of these claims, the Court recommends directly applying those
                                  2    claims to the relevant laws described in the sections below.
                                  3              1.    The Lanham Act
                                  4           To allege a violation of the Lanham Act, a plaintiff must demonstrate (1) ownership
                                  5    of a valid, protectable trademark and (2) that defendant’s use of the mark is likely to cause
                                  6    confusion. Applied Info. Scis. Corp. v. eBay, Inc., 511 F.3d 966, 969 (9th Cir. 2007)
                                  7    (citing Brookfield Commc’ns, Inc. v. W. Coast Entm't Corp., 174 F.3d 1036, 1047, 1053
                                  8    (9th Cir.1999)). Trademark ownership is acquired through prior use in a commercial
                                  9    market. See Grupo Gigante SA De CV v. Dallo & Co., 391 F.3d 1088, 1093 (9th Cir.
                                  10   2004). To constitute a violation of the Lanham Act, the mark must be used in commerce
                                  11   in a manner that would likely cause confusion to a valid, protectable trademark. 15 U.S.C.
                                       § 1114. Here, Lopes’ second amended complaint does not sufficiently allege a Lanham
Northern District of California




                                  12
 United States District Court




                                  13   Act claim because Lopes has not established that he owns a valid, protectable trademark,
                                  14   nor has he clearly stated which defendant has used the mark in a manner that would cause
                                  15   commercial confusion.
                                  16             2.    Federal Copyright Act of 1976
                                  17          When alleging a Federal Copyright Act claim, a plaintiff must demonstrate “(1)
                                  18   ownership of a valid copyright, and (2) copying of constituent elements of the work that
                                  19   are original.” Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991). After
                                  20   examining the second amended complaint, Lopes has not clearly alleged a Federal
                                  21   Copyright Act claim because he has not demonstrated ownership of a valid copyright nor
                                  22   copying of constituent elements of the work that are original.
                                  23             3.    Federal Wiretap Act
                                  24          To allege a Federal Wiretap Act claim under 18 U.S.C. § 2511(1)(a), a plaintiff can
                                  25   demonstrate that a defendant “intentionally intercept[ed]” or “endeavor[ed] to intercept . . .
                                  26   any wire, oral, or electronic communication.” 18 U.S.C. § 2511(1)(a). In terms of this
                                  27   Act, an “oral communication” is understood as that “in which the speaker had a
                                  28   ‘reasonable expectation of privacy.’” In re Google Assistant Privacy Litigation, 457 F.
                                                                                     4
                                            Case 5:20-cv-08086-NC Document 16 Filed 06/14/21 Page 5 of 6




                                  1    Supp. 3d 797, 816 (N.D. Cal. 2020) (quoting U.S. v. McIntyre, 582 F.2d 1221, 1223 (9th
                                  2    Cir. 1978)). Additionally, a plaintiff can allege a Federal Wiretap Act violation under
                                  3    § 2511(1)(c) by demonstrating that a defendant disclosed, or attempted to disclose, to
                                  4    another person the contents of any communication obtained in violation of the Act. See 18
                                  5    U.S.C. § 2511(1)(c).
                                  6           As applied here, Lopes has not sufficiently alleged violations of the Federal Wiretap
                                  7    Act under § 2511(1)(a) or § 2511(1)(c). Lopes has not clearly demonstrated which
                                  8    defendants have intercepted oral communications in which Lopes had a reasonable
                                  9    expectation of privacy. See 18 U.S.C. § 2511(1)(a); ECF 14 at 6 (“The plaintiff was
                                  10   unaware of the recording . . . The defendants need to [be] charge[d] with [F]ederal
                                  11   Wiretap Act [violations] . . .”). Similarly, Lopes has not clearly demonstrated which
                                       defendants have disclosed the contents of any communications obtained in violation of the
Northern District of California




                                  12
 United States District Court




                                  13   Federal Wiretap Act. See 18 U.S.C. § 2511(1)(c); ECF 14 at 7 (“Here the defendant’s oral
                                  14   communication . . . [was] used . . . for their political subdivisions to stop [plaintiff’s]
                                  15   political aspirations.”).
                                  16              4.    42 U.S.C. § 1983
                                  17          When stating a violation of constitutional rights under 42 U.S.C. § 1983, a plaintiff
                                  18   must allege that (1) the conduct complained of was committed by a person acting under
                                  19   color of state law and (2) the conduct violated a right secured by the Constitution or laws
                                  20   of the United States. Gomez v. Toledo, 446 U.S. 635, 639 (1980). Here, Lopes alleges a
                                  21   violation of the First Amendment, but he has not demonstrated that any defendant was a
                                  22   state actor operating under the color of state law. See ECF 14 at 9 (“Does the First
                                  23   Amendment offer no greater or lesser protection to opinions than to other statements . . .
                                  24   ?”). Therefore, as alleged, the Court cannot ascertain whether there is subject matter
                                  25   jurisdiction based on federal question.
                                  26   //
                                  27   //
                                  28
                                                                                       5
                                           Case 5:20-cv-08086-NC Document 16 Filed 06/14/21 Page 6 of 6




                                  1    III. CONCLUSION
                                  2           Accordingly, the Court ORDERS Lopes to revise the format of his amended
                                  3    complaint according to Rule 8 and 10, and to establish within it why the Court has subject
                                  4    matter jurisdiction over this case by July 6, 2021. The CMC is postponed from June 30,
                                  5    2021, to August 4, 2021, at 10:00 a.m., by phone, and the CMC statement is due by July
                                  6    28, 2021. If Lopes is unable to establish subject matter jurisdiction through valid federal
                                  7    law claims or through diversity jurisdiction, the Court will recommend dismissal of this
                                  8    case. However, if this Court dismisses the case for lack of subject matter jurisdiction,
                                  9    Lopes can still file his state law claims in state court.
                                  10          Finally, the Court reminds Lopes that the Federal Pro Se Program at the San Jose
                                  11   Courthouse provides free information and limited-scope legal advice to pro se litigants in
                                       federal civil cases. The Federal Pro Se Program is available by phone appointment at
Northern District of California




                                  12
 United States District Court




                                  13   (408) 297-1480. There are also online resources available on the Court’s webpage at:
                                  14   http://www.cand.uscourts.gov/pro-se-litigants/.
                                  15          IT IS SO ORDERED.
                                  16
                                  17   Dated: June 15, 2021                        _____________________________________
                                                                                         NATHANAEL M. COUSINS
                                  18                                                     United States Magistrate Judge
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                       6
